Case 1:21-cv-00001-JB-MU Document 13 Filed 05/28/21 Page 1 of 4                    PageID #: 51




                            IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF ALABAMA
                                    SOUTHERN DIVISION

IN THE MATTER                                 *
OF THE COMPLAINT                              *
                                              *
OF                                            *       Case No.: 1:21-cv-00001
                                              *
JOHN C. ZIMMER,                               *       IN ADMIRALTY
Owner of the BlackJack 224 Bay Boat,          *
Hull Identification No. K2MA50A97213,         *
and the Seaward 32 Sailboat,                  *
Hull Identification No. HZK32195C313,         *
For exoneration from or limitation of         *
liability.                                    *


                                              ORDER

       This matter is before the Court on Petitioner's Rule 55 motion for entry of final default

judgment against all non-filing parties. (Doc. 12).

I. Background

       On January 5, 2021, Petitioner, as owner of the BlackJack 224 Bay Boat, Hull Identification

No. K2MA50A97213 (the “BlackJack”), and the Seaward 32 Sailboat, Hull Identification No.

HZK32195C3A3 (the “Seaward”), filed a Verified Complaint for Exoneration from or Limitation of

Liability pursuant to the Shipowners' Limitation of Liability Act, 46 U.S.C. §§ 30501-30512, and

Supplemental Admiralty Rule F of the Federal Rules of Civil Procedure, for any injuries, death,

damages, or losses of whatever description arising from the breakaway of the BlackJack and

Seaward (“Vessels”) during Hurricane Sally on September 16, 2020. (Doc. 1).

       On January 13, 2021, the Court entered its Order granting interim relief. (Doc. 4). That

Order required that a Notice be published in accordance with Supplemental Rule F and that
Case 1:21-cv-00001-JB-MU Document 13 Filed 05/28/21 Page 2 of 4                      PageID #: 52




Petitioner mail, not later than the day of the second publication, a copy of said Notice to every

person known to have made any claim against Petitioner or the Vessels arising out the incident

described in the Complaint. Said mailings and public notice were made. (Docs. 7 and 8).

Pursuant to Supplemental Rule F(4), the Court's Order gave notice to all “persons or

corporations” with claims with respect to the incident involving the Vessels on September 16,

2020. (Doc. 6). The Order and Notice directed that all persons having such claims must file them

as provided for in Supplemental Rule F with the Clerk of Court and serve on or mail to Petitioner’s

attorney a copy thereof, on or before March 11, 2021. (Docs. 4 and 6).

       The deadline for receipt of Claims and Answers has expired. No Answer or Claim was filed

prior to the expiration of the deadline. On April 19, 2021, Petitioner moved for Entry of Default

against all non-filing/appearing parties. (Doc. 9). On May 7, 2021, per Federal Rule of Civil

Procedure 55(a), the Court granted Petitioner’s Motion and the Clerk entered a default against

all non-filing parties. (Docs. 10 and 11).

       Petitioner moves for entry of final default judgment as to all non-filing/appearing

parties. (Doc. 12).

II. Discussion

       Entry of a final default judgment for exoneration is proper as to potential claimants who

have not responded to a newspaper publication of a court's notice to assert claims by a certain

date, so long as the moving petitioners have satisfied the publishing/notice obligations. See, e.g.,

In re. Complaint of Freedom Marine Sales LLC, 2019 U.S. Dist. LEXIS 138275 (M.D. Fla. July 31,

2019); In re. Complaint of Heningburg, 2019 U.S. Dist. LEXIS 183074 (S.D. Ala. Oct. 22, 2019); In

re. Raye, LLC, 2016 U.S. Dist. LEXIS 83734 (M.D. Fla. May 9, 2016), report and recommendation



                                                 2
Case 1:21-cv-00001-JB-MU Document 13 Filed 05/28/21 Page 3 of 4                      PageID #: 53




adopted 2016 U.S. Dist. LEXIS 83732 (M.D. Fla. Jun. 28, 2016); In re. Ruth, 2016 U.S. Dist. LEXIS

120768 (M.D. Fla. Aug., 23, 2016) report and recommendation adopted 2016 U.S. Dist. LEXIS

120549 (M.D. Fla. Sept. 7, 2016); In re Petition of Holliday, 2015 U.S. Dist. LEXIS 67856 (M.D. Fla.

May 26, 2015); In the Matter of Reef Innovations, Inc., 2012 U.S. Dist. LEXIS 7474 (M.D. Fla. Jan.

6, 2012); In the Matter of X-Treme Parasail, Inc., 2011 U.S. Dist. LEXIS 116739 (D. Haw. Sept. 12,

2011).

         Petitioner has complied with the publication notice requirements per Supplemental Rule

F(4). (Docs. 7 and 8). The Court's Order (Doc. 4) and Publication Notice (Doc. 6) identify the

consequences for failure to file claims within the time ordered, including potential default. Such

notice by publication and mail satisfies due process as to any potential claimants. The time for

filing any claims against the Petitioners has expired. Entry of default judgment is proper when a

party “has failed to plead or otherwise defend, and that failure is shown by affidavit or

otherwise.” Fed. R. Civ. P. 55(a). As shown by the record, any parties wishing to make a claim

with respect to the subject of this case had to file a claim by March 11, 2021. The deadline to file

a claim has passed. Thus, those parties – albeit unidentified/unknown – who/which have already

been found to be in default, are now properly subject to entry of a default judgment against

them.

III. Conclusion

         Accordingly, it is ORDERED that the Petitioner's motion for default judgment against all

non-filing/appearing parties (Doc. 12) is GRANTED such that DEFAULT JUDGMENT is entered in

favor of Petitioner and against all non-filing/appearing parties (parties that have not answered




                                                 3
Case 1:21-cv-00001-JB-MU Document 13 Filed 05/28/21 Page 4 of 4                   PageID #: 54




or filed claims) with regard to this case for any injuries, death, damages, or losses of whatever

description arising from the breakaway of the Vessels on September 16, 2020.

       DONE and ORDERED this 28th day of May, 2021.


                                                    /s/ JEFFREY U. BEAVERSTOCK
                                                    UNITED STATES DISTRICT JUDGE




                                               4
